Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office action dated 02/22/2022 is hereby rescinded. This action is Non-Final. 
Claims 1-5,7-8,10,12-13,15-16,24-25,28, and 47-51 are under examination.

Claim Objections
Claim 50 is objected to because of the following informalities:  Claim 50 depends from canceled claim 9.  Appropriate correction is required.

Applicant is advised that should claim 48 be found allowable, claim 49 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, 28, and 47-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 28 are unclear.  Both claims list many components that read “(optional)”; however, the entire list appears to be optional as it ends with “or any combination thereof”. This phrase indicates that any single item in the list can meet the limitations of the claim. It is not clear if compounds not listed as “(option)” are intended to be required. 

Claim 47 is unclear if “wherein the media is further capable of being held at 4C at least 30 days” is defining “low-temperature stable” or if the two limitations are separate characteristics of the same media or if “the media” is distinct from “said pre-conditioned media”. It is noted that the only media in independent claim 24 is the pre-conditioned media. 
Claim 48 and 49 are unclear if “wherein said pre-conditioned media is further capable of being frozen at least 30 days” is defining “freeze stable” or if the two limitations are separate characteristics of the media or if “said media” is distinct from “said pre-conditioned media”. It is noted that the only media in independent claim 24 is the pre-conditioned media.
. Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 falls outside the scope of claim 1.  Claim 1 requires the nucleic acid be unencumbered.  Claim 15 requires it only be unencumbered by only of the specifically recited species and is understood that it could be encumbered by other species.  Claim 16 depends from claim 15. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5,7-8,10 and 12-13 and 50-51 are rejected under 35 U.S.C. 102a1 as being anticipated by Longo (2013, methods Enzymol, 529:227-240) as evidenced by Biocompare, (https://www.biocompare.com/20024-MEM-w-Lglutamine-Powder/68084-GIBCO-OptiMEM-I-ReducedSerum-Medium-powder/, accessed on 02/17/2022; printout attached).
Claim 1 is drawn to a highly-efficient cell transfection (HECT) system comprising a cell transfection medium pre-conditioned with a positively charged polymer. The phrase “capable of mediating transfection of purified, unencumbered exogenous nucleic acid” is latent language that does not provide any active limitation to the claims. 
Claim 50 is drawn to a kit comprising the HECT (pre-conditioned media), eukaryotic cells compatible with the media and a DNA vector compatible with the cells.   
Longo teaches a transfection system comprising a cell transfection medium pre-conditioned with polyethylenimine, which is a positively charged polymer (cationic polymer), meeting the limitations of claims 1 and 4. Longo teaches dilution of 9mg PEI MAX into a total volume of 150ml of Opti-Mem, which is a reduced serum cell transfection medium (see page 5, section 1.2.1), prior to the addition of nucleic acid (pre-conditioning).  Longo teaches that the transfection system can be used in suspension or adherent culture (see page 3, bottom), meeting the limitation of claim 2.  With regard to claim 3, Optimem contains serum and 2.4g/L bicarbonate as evidenced by Biocompare. Additionally, because the specification teaches use of Opti-Mem transfection media, it would be presumed that the Opti-Mem of Longo meets all of the optional limitations of claim 3. With regard to claims 5 and 7, Longo uses PEI MAX, which is linear and has a MW of 25000 (25 kDa; see page 2). With regard to claim 10, which limits the cells of claim 1, it is noted that a cell is not required to be part of the composition but the composition must be capable of mediating transfection of the cell. Longo, teaches transfection of mammalian cells, including CHO cells, which are immortalized as evidenced by Du (2011, Comprehensive Biotechnology (Second Edition), 2.03.5.1 CHO Cells, 2 pages), meeting the limitations of claims 10-12. By teaching the CHO cells, DNA, compatible pre-conditioned medium, Longo meets the limitations of the kit recited in claims 50-51. 


Conclusion
This action is Non-Final.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725. The examiner can normally be reached M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632

/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632